Citation Nr: 1340414	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  09-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include depression, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1974 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The reopened issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was denied in an August 2005 rating decision; the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since August 2005 is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

Evidence received since the August 2005 rating decision that denied service connection for an acquired psychiatric disorder, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran sought service connection for an acquired psychiatric disorder which was denied in an August 2005 rating decision.  The Veteran did not complete an appeal for this decision and the August 2005 rating decision is final.  

Upon review, the Board finds that evidence received since the August 2005 final decision is new and material.  The claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.



REMAND

In an August 2011 Board remand the AOJ was instructed to retrieve the Veteran's outstanding VA treatment records.  This was not done.  On remand, all outstanding VA treatment records should be associated with the claims file. The Veteran should also be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any psychiatric disorder diagnosed.  The examiner should indicate that the claims file was reviewed.  All indicated tests and studies should be conducted.  For every psychiatric disorder diagnosed, the examiner must opine as to whether it is as likely as not related to the Veteran's active service.  The rationale for any opinion provided must be included. 

3.  After undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


